Citation Nr: 1420941	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-50 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1996 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to the benefits currently sought on appeal.

The Veteran testified at an April 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Subsequent to the last Supplemental Statement of the Case issued in November 2012, additional VA treatment records have been received.  Since, as detailed below, the Board is remanding the Veteran's claim, there is no prejudice to the Veteran as the Agency of Original Jurisdiction (AOJ) will have an opportunity to consider this evidence on remand.  In addition, the Veteran submitted additional evidence in April 2014, along with a waiver of AOJ review of that evidence.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right ear hearing loss disability and tinnitus.  Based on the Veteran's MOS (Machine Gunner), in-service noise exposure is conceded.  The Veteran has contended that he first began to experience hearing loss and tinnitus while in-service.  See April 2014 Hearing Transcript.  After separation from service, the Veteran has worked as a police officer and he has stated that he has not had to discharge his weapon while on the job and that while training with his weapon, he is required to use hearing protection.  Id.    

The Veteran was afforded a VA examination in April 2009, which included a diagnosis of mild bilateral sensorineural hearing loss and tinnitus.  The examiner stated that "electronic hearing testing conducted just prior to discharge shows the Veteran did not have hearing damage while in service.  Based on electronic hearing testing it is my opinion the Veteran's hearing loss and reported tinnitus are less likely as not caused by or a result of noise exposure while in service."  The Board finds that this rationale is inadequate and remand is required for a new examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the examiner's rationale failed to address the Veteran's competent and credible reported in-service decrease in hearing acuity and tinnitus.  Second, the examiner's rationale relied entirely on a lack of in-service documentation of the Veteran's claims.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2013)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, comparing the Veteran's enlistment examination and initial reference audiogram to his separation examination shows that there was evidence of worsening of audiometric readings in the Veteran's right ear.  The Veteran's July 1996 enlistment examination for the National Guard reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0

An October 1996 Reference Audiogram, dated the same day the Veteran entered active duty service according to his DD 214, reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5

The Veteran's May 2000 separation examination reflected pure tone thresholds, in decibels, as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0

Comparing the Veteran's enlistment examination and initial reference audiogram to his separation examination, there is evidence of a shift at the 500, 1000 and 2000 levels, which the examiner must address on remand.   

In addition, the Veteran's service treatment records (STRs) show in-service complaints of ear pain and complaints of decreased hearing acuity, which were not addressed by the examiner.  A January 23, 1997 STR showed that the Veteran stated that he "may have lost hearing at one time" and also noted that a decrease in hearing was stated.  This STR, along with January 28, 1997, April 1997 and June 1997 STRs, show that the Veteran complained of ear pain.  The January 28, 1997 and April 1997 STRs reflected assessments of otitis media and the June 1997 STR had an assessment of right ear Eustachian tube dysfunction.  Additionally, on a March 2000 Report of Medical Assessment, the Veteran indicated that his overall health was worse compared to his last medical assessment/physical examination and noted "hearing".  On remand, the examiner must address these in-service complaints of ear pain and decreased hearing acuity, as well as the in-service assessments of otitis media and right ear Eustachian tube dysfunction.  

Lastly, the Veteran was service-connected for a right ear disability, specifically right otitis externa, in a November 2012 rating decision, with an effective date of December 2008.  On remand, the examiner must address whether any right ear hearing loss disability or tinnitus is due to or caused, or aggravated, by the Veteran's service-connected right otitis externa.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of any right ear hearing loss disability present.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right ear hearing loss disability and/or tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's complaints of ear pain and decreased hearing acuity in his STRs, as well as the in-service assessments of otitis media and right ear Eustachian tube dysfunction.  See January 23, 1997, January 28, 1997, April 1997 and June 1997 STRs.     

The examiner must address the Veteran's competent and credible reported in-service decrease in hearing acuity and tinnitus.  

The examiner also must address the worsening in audiometric readings for the Veteran's right ear between the enlistment examination and initial reference audiogram and his separation examinations.      

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

b.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that any right ear hearing loss disability and/or tinnitus is due to or caused by the Veteran's service-connected right otitis externa.  

c.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that any right ear hearing loss disability and/or tinnitus is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected right otitis externa.  

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of any right ear hearing loss disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected right otitis externa.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



